728 N.W.2d 70 (2007)
RANDAZZO MECHANICAL HEATING & COOLING, INC., Plaintiff-Appellee,
v.
Vincent DILORENZO and Angela Tinervia, d/b/a D & T Construction, Defendants-Appellants.
Docket No. 132405. COA No. 269438
Supreme Court of Michigan.
March 9, 2007.
The motion for immediate consideration is DENIED. On order of the Court, the motion for reconsideration of this Court's order of January 4, 2007 is considered, and it is DENIED, because it does not appear that the order was entered erroneously. The motion for continuation of stay is DENIED as moot.